Citation Nr: 0840214	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-39 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability. 

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
perforated eardrum disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1971.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2005 rating decision 
rendered by the Augusta, Maine, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction rests with 
New York.  

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for a 
perforated eardrum disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss disability was not manifest in service or 
within one year of separation from service.  

2.  Hearing loss disability is not attributable to service. 


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
service and an organic disease of the nervous system may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the record reflects that the originating agency 
provided the veteran with VCAA notice by letter dated in May 
2005, the Board notes that the letter to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, the Board acknowledges 
that the veteran has not been afforded a VA examination for 
the claimed disability.  However, the Board finds that a VA 
examination is not necessary in order to decide this claim.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicates that those symptoms may be associated with his 
active military service.  

The Board finds that there is no credible evidence showing 
that the veteran has a hearing loss disability and/or that 
such disability was incurred in service.  Because some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a post-service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons 
stated, a VA examination is not warranted.  

The Board notes that it has been noted that the veteran's 
service medical records were damaged in a fire.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Because of the missing records, the analysis below has been 
undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection for an organic disease of 
the nervous system, including sensorineural hearing loss, may 
be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2008).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  

Analysis 

The veteran seeks service connection for a hearing loss 
disability.  After review of the record, the Board finds 
against the veteran's claim.

The veteran's entrance examination of November 1971 showed, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
10
10
15
X
10

Clinical evaluation at that time reported the ears as normal.  
The veteran was discharged for not meeting medical fitness 
standards at the time of enlistment or induction.  

Post service medical records show that in October 1973, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
X
15
LEFT
10
10
20
X
15

Later that month, the veteran underwent an operation for a 
perforated right tympanic membrane (TM).  

In an October 2005 VA examination, a history of hearing loss 
for many years was noted.  It was further noted that the 
veteran had surgery for perforated right TM in 1972.  The 
veteran's hearing was not tested at that time.  

The veteran asserted at his September 2008 hearing that while 
in service he ran into a pole which caused him to break his 
right eardrum.  The veteran maintained that he was then 
discharged for medical reasons.  The veteran reported that 
when he returned home from service he still had hearing 
problems and sought treatment.  He maintained that he was 
diagnosed with hearing loss in 1972 but after his operation 
he was told that his hearing was fine.  The veteran 
maintained that his left ear has no problems and that his 
hearing loss is concentrated in the right ear.  

Although the veteran complains of hearing loss, the veteran 
has failed to establish a current hearing loss disability in 
accordance with VA regulation.  See 38 C.F.R. § 3.385 
(mandating that impaired hearing will be considered a 
disability when auditory thresholds reach 40 decibels or 
greater; or when at least three frequency readings are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent).  In this 
regard, the Board notes that for veterans, basic entitlement 
to disability compensation derives from two statutes, 
38 C.F.R. §§ 1110 and 1131- - the former relating to wartime 
disability compensation and the latter relating to peacetime 
disability compensation.  Both statutes provide for 
compensation, beginning with the words: "For disability 
resulting from personal injury suffered or disease contracted 
in the line of duty. . . ." 38 U.S.C. §§  1110, 1131 (2008).  
Thus, in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

At this time, there is no competent evidence that the veteran 
has a hearing loss disability due to disease or injury.  
Although a history of hearing loss for many years was noted 
in the October 2005 VA examination, the evidence fails to 
show a hearing loss disability in accordance with 38 C.F.R. 
§ 3.385 and the veteran has not presented any evidence to 
show such.  At most, the records shows that, when comparing 
the audiological examinations of November 1971 and October 
1973, the veteran had a slight decrease in hearing in the 
right ear.  However, despite the minimal decrease in hearing, 
both audiological examinations showed normal hearing.  

The record fails to show a hearing loss disability in 
accordance with VA regulations.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Accordingly, service connection is 
denied.  


ORDER

Service connection for hearing loss disability is denied.  


REMAND

The veteran seeks to reopen his claim for entitlement to 
service connection for a perforated ear drum disability.  The 
veteran filed a claim for service connection for a perforated 
ear drum disability in September 1973.  The veteran's claim 
was denied in an October 1974 decision.  The RO found that 
the available records failed to show treatment for the 
claimed condition during service nor was it recorded at 
discharge.  It was noted that no further action may be taken 
on the claim unless evidence is presented showing that the 
condition was incurred in or aggravated by service and that 
it still exists.  

The veteran filed a claim to reopen his claim for service 
connection in April 2005.  The record reflects that the 
originating agency provided the veteran with VCAA notice by 
letter dated in May 2005.  The VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  In the context of a claim to reopen, VCAA 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  Although a notice letter was sent to the 
veteran in May 2005 discussing how to establish service 
connection, the letter failed to inform the veteran on how to 
reopen a previously denied claim.  The Board finds that the 
May 2005 letter is insufficient to comply with Kent.  Thus, a 
remand is warranted so that the veteran can receive proper 
VCAA notice.   

Accordingly, the case is REMANDED for the following action:

Send the veteran VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that describes the basis of the 
RO's October 1974 denial of the claim of 
entitlement to service connection for ear 
injury, and the evidence necessary to 
substantiate the element or elements of 
the claims.  Any additional evidence 
pertinent to the veteran's claim received 
by the RO should be associated with the 
claims folder.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


